               Case 1:20-cv-03535-JPO Document 57-4 Filed 11/25/20 Page 1 of 1



AO 136 (Rev. 10/13) Certificate of Good Standing




                                   UNITED STATES DISTRICT COURT
                                                           for the
                                              Southern District of Florida


                                         CERTIFICATE OF GOOD STANDING




                                                      Clerk of the United States District Court
              I,     Angela E. Noble,                 for the Southern District of Florida,


do hereby certify that Andrew Stephen Priestl Williams, Florida Bar # 111817, was duly admitted

to practice in this Court on September 01, 2015, and is in good standing as a member of the Bar of

this Court.

              Dated at: Miami, Florida on October 28, 2020.
